                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


JOHN MUNN, ET AL.

Plaintiffs,
                                                 Case No. 17 cv 05296
v.
                                                 Judge Mary M. Rowland
CITY OF AURORA, ET AL.

Defendants.

                     MEMORANDUM OPINION & ORDER

      Plaintiff police officers and their families, John Munn, et al., bring this

lawsuit against Defendants City of Aurora (“Aurora”) and Jo Ann Osberg (“Osberg”)

alleging violations of the Fourth and Fourteenth Amendments pursuant to 42

U.S.C. § 1983, and various state tort law claims. Before this Court is Defendants’

motion for summary judgment. For the reasons stated below, Defendants’ motion is

granted on the federal claims and the state claims are dismissed without prejudice.

                                  BACKGROUND

      The following facts are taken from the parties’ Joint Statement of Undisputed

Facts. On September 16, 2015, Jesse Alvarez, an inmate at Menard Correctional

Center, sent a Freedom of Information Act (“FOIA”) request to the Aurora Police

Department (“APD”), seeking the personnel records of Plaintiff officers. (Dkt. 91 at

¶¶24-31.) Defendant Osberg, Records Manager/FOIA Officer for the APD, handled

Alvarez’s FOIA request. (Id. at ¶¶10; 32.) Osberg knew that Alvarez was

incarcerated for attempted murder and understood that it could be dangerous if a


                                           1
prisoner like Alvarez came into possession of officers’ personal information. (Id. at

¶¶18; 33; 98.)

      Osberg followed a routine process when handling FOIA requests. She first

gathered all responsive documents and combined them into a single PDF. (Id. at

¶16.) Using Adobe Pro, she then applied the necessary redactions. (Id.) Osberg

knew that personal information such as social security numbers, home addresses,

telephone numbers, personal email addresses, spouse names, and financial

information had to be redacted in every FOIA response. (Id. at ¶50.) Osberg

reviewed the documents three times to apply redactions using a bottom-to-top

approach. (Id. at ¶¶19-21.) During her first review, she made redactions to the

bottom of each page. (Id. at ¶19.) During the second review, she made redactions to

the middle of each page, and during her third and final review, she made redactions

to the top of each document. (Id. at ¶¶20-21.) This is the same method Osberg used

when reviewing Alvarez’s FOIA response. (Id. at ¶41.)

      On September 28, 2015, Osberg completed Alvarez’s FOIA request, printed

the responsive documents, and mailed them to Alvarez. (Id. at ¶39.) Osberg did not

review the physical documents to be mailed to Alvarez after printing them. (Id.)

There was also no policy in place at the APD requiring Osberg’s supervisor or the

legal department to review FOIA responses and such oversight did not occur as a

matter of practice. (Dkt. 104 at ¶¶122;125; Dkt. 91 at ¶36.)

      Although many of the pages contained proper redactions, 196 of the 695

pages of documents sent to Alvarez contained unredacted personal information,



                                           2
such as home addresses, phone numbers, and financial information, of the subject

officers 1. (Dkt. 91 at ¶40; 43-45.) Osberg does not know how certain personal

information was left unredacted, but testified that she did not purposefully fail to

redact such information. (Id. at ¶¶41; 48; 52.)

       On or about November 14, 2016, Alvarez sent a letter to Plaintiff Arturo

Montemayor at his home address, explaining that he had obtained Montemayor’s

address through a FOIA request to the APD. (Id. at ¶¶56-57.) Montemayor reported

the letter to the APD, around which time Osberg first learned that Alvarez’s FOIA

response contained unredacted personal information. (Id. at ¶¶66; 68.) The APD

audited Osberg’s FOIA responses and discovered two other instances where Osberg

had failed to redact an officer’s personal information and that information was sent

to an inmate. (Id. at 88-89.) Osberg was terminated from her position at the APD in

December 2016. (Id. at ¶55.)

       Plaintiffs bring the current suit against Osberg and the City of Aurora

alleging that the release of their personal and private information to Alvarez

violates their substantive due process rights under 42 U.S.C. § 1983 (Counts I and

II) and various state tort laws (Counts III through VII).

                                    LEGAL STANDARD

       Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a



1 Although Alvarez had not requested any information about Plaintiff Arturo Montemayor, the
response also included his personal information. (Dkt. 91 at ¶60.) Osberg admits this was improper.
(Id.)

                                                 3
matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts

are material. Id.

          The party seeking summary judgment has the burden of establishing that

there is no genuine dispute as to any material fact. See Celotex, 477 U.S. at 323 (1986).

After a “properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 250 (quotation omitted). Construing the evidence and facts supported by

the record in favor of the non-moving party, the Court gives the non-moving party

“the benefit of reasonable inferences from the evidence, but not speculative inferences

in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal

citations omitted). “The controlling question is whether a reasonable trier of fact

could find in favor of the non-moving party on the evidence submitted in support of

and opposition to the motion for summary judgment.” Id. (citation omitted).

                                       ANALYSIS

     I.     § 1983 Substantive Due Process Claims

          Plaintiffs allege that Defendants violated their Fourth and Fourteenth

Amendment due process rights under the state-created danger theory. The Supreme

Court has cautioned that the Due Process Clause “does not transform every tort

committed by a state actor into a constitutional violation,” so generally, a “State’s



                                           4
failure to protect an individual against private violence [or injury] simply does not

constitute a violation of the Due Process Clause.” DeShaney v. Winnebago County

Dep’t of Soc. Servs., 489 U.S. 189, 197; 202 (1989). The state-created danger exception

is a “narrow” exception to this rule, “reserved for egregious conduct by public

officials.” Estate of Her v. Hoeppner, 939 F.3d 872, 876 (7th Cir. 2019) (quotation

omitted). To establish a due process claim under the state-created danger exception

Plaintiffs must demonstrate that: (1) Osberg and Aurora, “by [their] affirmative acts,

created or increased a danger to the plaintiff[s]”; (2) Osberg’s and Aurora’s “failure to

protect against the danger caused the plaintiff[s’] injury; and (3) the conduct in

question shocks the conscience.” Id. (quotation omitted).

      Defendants argue that they are entitled to summary judgment because the

evidence fails to demonstrate conscience-shocking conduct. While this “standard

lacks precise measurement,” “[o]nly conduct falling toward the more culpable end of

the spectrum shall be found to shock the conscience.” King ex rel. King v. E. St. Louis

Sch. Dist. 189, 496 F.3d 812, 818-19 (7th Cir. 2007). Mere negligence, or even gross

negligence, does not give rise to liability under § 1983. McDowell v. Vill. of Lansing,

763 F.3d 762, 766 (7th Cir. 2014). At the very least, deliberate indifference, meaning

“conscious disregard of known or obvious dangers,” is required. Hoeppner, 939 F.3d

at 876; Armstrong v. Squadrito, 152 F.3d 564, 577 (7th Cir. 1998). The Court first

assesses whether this standard is met with respect to Plaintiffs’ due process claim

against Osberg.




                                           5
       As Plaintiffs emphasize, Osberg certainly knew the serious dangers posed by

a felon’s possession of officers’ personal information. (Dkt. 91 at ¶33; 98.) But there

is no evidence to suggest that Osberg sent the Alvarez FOIA response in conscious

disregard of these known dangers. It is undisputed that Osberg did not know that the

Alvarez FOIA response contained unredacted personal information at the time she

sent it. (Id. at ¶68.) Without such knowledge, Osberg could not have deliberately

disregarded the dangers posed by the leaked information. Neither do Plaintiffs

present evidence that Osberg had reason to suspect that the Alvarez FOIA response

contained unredacted personal information. To the contrary, Osberg reviewed the

responsive documents using her tri-part method (id. at ¶41), which at the time she

had no reason to question. 2 She intended to and attempted to redact all the Plaintiffs’

personal information as evidenced by her testimony that she did not purposefully

release officer information (id. at ¶52) and the fact that much of the personal

information in the Alvarez FOIA response was successfully redacted. (Id. at ¶40; 48.)

       Plaintiffs argue that Osberg failed to take necessary precautions against the

release of officers’ personal information to inmates, citing to the lack of adequate

oversight and policies or protocols to ensure that inmate FOIA requests were properly

handled. First, the lack of such institutional precautions bears only on the City of

Aurora’s actions, not on Osberg’s, as she is being sued in her individual capacity, not




2 The audit revealing that Osberg had twice previously released officers’ personal information to an
inmate took place a year after Osberg sent the Alvarez FOIA response. (Dkt. 91 at ¶88.)

                                                  6
her official capacity as the APD’s FOIA Officer. 3 Second, even if the lack of these

precautions was relevant, at the most it establishes negligence. Osberg cannot be held

constitutionally liable on the basis of errors she did not actually know existed or did

not even have reason to suspect existed, even if she might have learned of them had

she taken additional precautions.

       Plaintiffs cite to Kallstrom v. City of Columbus and Monfils v. Taylor, arguing

that they compel the Court to reach an alternate conclusion. 136 F.3d 1055 (6th Cir.

1998); 165 F.3d 511 (7th Cir. 1998). In Kallstrom, the City of Columbus provided

police officers’ personnel files to the legal defense team of a gang member arrested by

the officers. 136 F.3d at 1059. The Sixth Circuit held “that the City’s policy of freely

releasing this information from the undercover officers’ personnel files…creates a

constitutionally cognizable ‘special danger,’ giving rise to liability under § 1983.” Id.

at 1067 (emphasis added). In Monfils, an informant (Monfils) made several calls to

police asking that the tape of an anonymous call he made not be released to the

coworker on whom he had informed. 165 F.3d at 513-15. Despite their assurances of

maintaining his anonymity, police took no action to ensure that the tape would not

be released, and subsequently released the tape to the coworker, who murdered

Monfils shortly thereafter. Id. The Seventh Circuit held that these facts supported a

due process violation under the state-created danger theory. Id. at 520.




3Plaintiffs rely on Whitted v. Dart, No. 12 C 2461, 2014 WL 2819004 (N.D. Ill. June 23, 2014), for
support. But that case named the defendant police sheriff in his official capacity and was assessed
under the standards set forth in Monell.

                                                  7
        The key distinction between these cases and the present is that the release of

private information in Kallstrom and Monfils was intentional, or at least reckless. 4

To the contrary, the release of information in the present case was inadvertent. The

defendants in Kallstrom and Monfils took no steps to ensure that sensitive

information was not released. Osberg intended to redact the personal information

and attempted to redact the personal information, partially producing such

information unknowingly and inadvertently. The case law establishes that the

intentional release of private information in the face of known dangers supports a

finding of deliberate indifference necessary for a due process violation, while the

inadvertent release of such information does not. See for example, Weisberg v.

Riverside Twp. Bd. of Educ., 180 F. App'x 357, 365 (3d Cir. 2006) (the inadvertent

disclosure of private medical information did not rise to the level of a constitutional

violation because “the Due Process Clause is simply not implicated by a negligent act

of an official causing unintended loss of or injury to life, liberty, or property.”)

(quotation omitted).

        No reasonable jury could find that Osberg had the mens rea required to violate

Plaintiffs’ substantive due process rights under the state-created danger exception. 5

Because Osberg cannot be found to have violated Plaintiffs’ due process rights,

Plaintiffs’ due process claim against the City of Aurora under Monell v. Dept. of Soc.


4 Plaintiffs confusingly argue that in these “cases, the intentionality of the release of the private
information was not dispositive.” (Dkt. 96 at 8). Rather, according to Plaintiffs, those case focus on
whether the defendants in the cases acted with gross negligence, reckless disregard or deliberate
indifference. Id. But terms like “gross negligence” and “deliberate indifference” go directly to the
intentionality of one’s actions.
5 Because this Court grants summary judgment on the merits, the Court does not address Osberg’s

qualified immunity argument.

                                                   8
Servs., 436 U.S. 658 (1978) must also be dismissed. Sallenger v. City of Springfield,

Ill., 630 F.3d 499, 504 (7th Cir. 2010) (“[A] municipality cannot be liable under Monell

when there is no underlying constitutional violation by a municipal employee.”).

Summary judgment is granted on Counts I and II.

    II.      State Law Tort Claims

          The remainder of Plaintiffs’ claims arise under state law. As summary

judgement is granted on Plaintiffs’ federal claims, this Court relinquishes its

jurisdiction over any supplemental state law claims, which Plaintiffs may now pursue

in state court. Miller v. Herman, 600 F.3d 726, 738 (7th Cir. 2010) (“[W]hen all federal

claims are dismissed before trial, the district court should relinquish jurisdiction over

pendent state-law claims rather than resolving them on the merits.”) (quotations and

citations omitted).

                                     CONCLUSION

          For the foregoing reasons, Defendants’ motion for summary judgment is

granted as to Counts I and II. Counts III through VII are dismissed without

prejudice.


                                               E N T E R:


 Dated: March 6, 2020

                                               MARY M. ROWLAND
                                               United States District Judge




                                           9
